Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Eaton Vance Alabama Municipals Fund Eaton Vance Arkansas Municipals Fund Eaton Vance Georgia Municipals Fund Eaton Vance Kentucky Municipals Fund Eaton Vance Louisiana Municipals Fund Eaton Vance Maryland Municipals Fund Eaton Vance Missouri Municipals Fund Eaton Vance North Carolina Municipals Fund Eaton Vance Oregon Municipals Fund Eaton Vance South Carolina Municipals Fund Eaton Vance Tennessee Municipals Fund Eaton Vance Virginia Municipals Fund Mutual funds providing tax-exempt income Prospectus Dated January 3, 2007 as revised January 19, 2007 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 Alabama Fund 4 Arkansas Fund 5 Georgia Fund 6 Kentucky Fund 7 Louisiana Fund 8 Maryland Fund 9 Missouri Fund 10 North Carolina Fund 11 Oregon Fund 12 South Carolina Fund 13 Tennessee Fund 14 Virginia Fund 15 Fund Fees and Expenses 16 Investment Objectives & Principal Policies and Risks 19 Management and Organization 21 Valuing Shares 22 Purchasing Shares 22 Sales Charges 25 Redeeming Shares 27 Shareholder Account Features 27 Tax Information 29 Financial Highlights 33 Alabama Fund 33 Arkansas Fund 34 Georgia Fund 35 Kentucky Fund 36 Louisiana Fund 37 Maryland Fund 38 Missouri Fund 39 North Carolina Fund 40 Oregon Fund 41 South Carolina Fund 42 Tennessee Fund 43 Virginia Fund 44 2 Fund Summaries This section summarizes the investment objectives, and principal strategies and risks of investing in an Eaton Vance Municipals Fund. You will find more specific information about each Fund in the pages that follow. Investment Objectives and Principal Strategies The investment objective of each Fund is to provide current income exempt from regular federal income tax and from particular state or local income or other taxes. Under normal market circumstances, each Fund will invest at least 80% of its net assets in municipal obligations that are exempt from such taxes. Each Fund primarily invests in investment grade municipal obligations (those rated BBB or Baa or higher), but may also invest in lower rated obligations. Each Fund normally acquires municipal obligations with maturities of ten years or more. Each Fund may concentrate in certain types of municipal obligations (such as industrial development bonds, housing bonds, hospital bonds or utility bonds), so Fund shares could be affected by events that adversely affect a particular sector. Each Fund may purchase derivative instruments (such as inverse floaters, futures contracts and options thereon, interest rate swaps, and forward rate contracts), bonds that do not make regular payments of interest, bonds issued on a when-issued basis and municipal leases. The portfolio managers may also trade securities to minimize taxable capital gains to shareholders. A portion of each Funds distributions generally will be subject to alternative minimum tax. Principal Risk Factors Obligations with maturities of ten years or more may offer higher yields than obligations with shorter maturities, but they are subject to greater fluctuations in value when interest rates change. When interest rates rise or when the supply of suitable bonds exceeds the market demand, the value of Fund shares typically will decline. The Funds yield will also fluctuate over time. Each Fund invests a significant portion of assets in obligations of issuers located in a single state and is sensitive to factors affecting that state, such as changes in the economy, decreases in tax collection or the tax base, legislation which limits taxes and changes in issuer credit ratings. Because obligations rated BBB or Baa and obligations rated below BBB or Baa (so-called junk bonds) are more sensitive to the financial soundness of their issuers than higher quality obligations, Fund shares may fluctuate more in value than shares of a fund investing solely in higher quality obligations. Obligations rated BBB or Baa have speculative characteristics, while lower rated obligations are predominantly speculative. The credit ratings assigned a states general obligations (if any) by Standard & Poors Ratings Group (S&P), Moodys Investors Service, Inc. (Moodys) and Fitch Ratings (Fitch) are described in the Fund-specific summaries that follow this page. A Funds use of derivatives may expose the Fund to increased risk of principal loss due to imperfect correlation, failure of the counterparty or unexpected price or interest rate movements. Inverse floaters are volatile and involve leverage risk. Bonds that do not make regular interest payments may experience greater volatility in response to interest rate changes. When-issued securities are subject to the risk that when delivered to the Fund they will be worth less than the price the Fund agreed to pay for them. Municipal leases often require a legislative appropriation of funds for payment. If the necessary appropriation is not made, the issuer of the lease may not be able to meet its obligations. As a non-diversified fund, a Fund may invest a larger portion of its assets in the obligations of a limited number of issuers than may a diversified fund. This makes a Fund more susceptible to adverse economic, business or other developments affecting such issuers. A Fund may invest, with respect to 50% of its total assets, more than 5% (but not more than 25%) of its total assets in securities of any one issuer (such limitations do not apply to U.S. Government securities). No Fund is a complete investment program and you may lose money by investing in a Fund. An investment in a Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 3 Eaton Vance Alabama Municipals Fund The Alabama Funds investment objective is to provide current income exempt from regular federal income tax and Alabama state personal income taxes. Alabama general obligations currently are rated Aa2, AA and AA by Moodys, S&P and Fitch, respectively. Performance Information. The following bar chart and table provide information about the Alabama Funds performance for each calendar year through December 31, 2005. The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to the performance of a national index of municipal bonds. No performance is shown for Class C shares because the Class had not commenced operations as of December 31, 2005. Returns in the table for Class B shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the ten years ended December 31, 2005, the Funds highest quarterly total return was 5.54% for the quarter ended December 31, 2000, and its lowest quarterly total return was 2.44% for the quarter ended June 30, 2004. The year-to-date total return through the end of the most recent calendar quarter (December 31, 2005 to September 30, 2006) was 4.57% . For the 30 days ended August 31, 2006, the SEC yield and SEC tax-equivalent yield (assuming a combined state and federal income tax rate of 38.25%) for Class A shares were 3.37% and 5.46%, respectively, for Class B shares were 2.79% and 4.52%, respectively, and for Class C shares were 2.78% and 4.50%, respectively. A lower tax rate would result in lower tax-equivalent yields. For current yield information call 1-800-225-6265. One Five Ten Average Annual Total Return as of December 31, 2005 Year Years Years Class A Return Before Taxes 1.24% 3.87% 4.37% Class B Return Before Taxes 2.10% 3.78% 4.14% Class B Return After Taxes on Distributions 2.14% 3.76% 4.12% Class B Return After Taxes on Distributions and the Sale of Class B Shares 0.17% 3.80% 4.13% Lehman Brothers Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 3.51% 5.59% 5.71% These returns reflect the maximum sales charge for Class A (4.75%) and any applicable contingent deferred sales charge (CDSC) for Class B. The Lehman Brothers Municipal Bond Index is an unmanaged index of municipal bonds. Investors cannot invest directly in an index. (Source for Lehman Brothers Municipal Bond Index: Lipper Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Fund's current performance may be lower or higher than the quoted return. The Funds performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using the highest historical individual federal income tax rate and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and may differ from those shown. After-tax returns are not relevant for shareholders who hold Fund shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class B shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and Sale of Fund Shares for a period may be greater than Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 4 Eaton Vance Arkansas Municipals Fund The Arkansas Funds investment objective is to provide current income exempt from regular federal income tax and Arkansas state personal income taxes. Arkansas general obligations currently are rated Aa2 and AA by Moodys and S&P. Fitch does not currently rate Arkansas general obligations. Performance Information. The following bar chart and table provide information about the Arkansas Funds performance for each calendar year through December 31, 2005. The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to the performance of a national index of municipal bonds. No performance is shown for Class C shares because the Class had not commenced operations as of December 31, 2005. Returns in the table for Class B shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the ten years ended December 31, 2005, the Funds highest quarterly total return was 4.19% for the quarter ended September 30, 2002, and its lowest quarterly total return was 2.46% for the quarter ended March 31, 1996. The year-to-date total return through the end of the most recent calendar quarter (December 31, 2005 to September 30, 2006) was 5.22% . For the 30 days ended August 31, 2006, the SEC yield and SEC tax-equivalent yield (assuming a combined state and federal income tax rate of 39.69%) for Class A shares were 3.63% and 6.02%, respectively, for Class B shares were 3.07% and 5.09%, respectively, and for Class C shares were 2.97% and 4.92%, respectively. A lower tax rate would result in lower tax-equivalent yields. For current yield information call 1-800-225-6265. One Five Ten Average Annual Total Return as of December 31, 2005 Year Years Years Class A Return Before Taxes 1.22% 4.13% 4.47% Class B Return Before Taxes 1.98% 4.05% 4.19% Class B Return After Taxes on Distributions 1.98% 4.04% 4.18% Class B Return After Taxes on Distributions and the Sale of Class B Shares 0.09% 4.08% 4.20% Lehman Brothers Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 3.51% 5.59% 5.71% These returns reflect the maximum sales charge for Class A (4.75%) and any applicable contingent deferred sales charge (CDSC) for Class B. The Lehman Brothers Municipal Bond Index is an unmanaged index of municipal bonds. Investors cannot invest directly in an index. (Source for Lehman Brothers Municipal Bond Index: Lipper Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Fund's current performance may be lower or higher than the quoted return. The Fund's performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using the highest historical individual federal income tax rate and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and may differ from those shown. After-tax returns are not relevant for shareholders who hold Fund shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class B shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and Sale of Fund Shares for a period may be greater than Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 5 Eaton Vance Georgia Municipals Fund The Georgia Funds investment objective is to provide current income exempt from regular federal income tax and Georgia state personal income taxes. Georgia general obligations currently are rated Aaa, AAA and AAA by Moodys, S&P and Fitch, respectively. Performance Information. The following bar chart and table provide information about the Georgia Funds performance for each calendar year through December 31, 2005. The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to the performance of a national index of municipal bonds. No performance is shown for Class C shares because the Class had not commenced operations as of December 31, 2005. Returns in the table for Class B shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the ten years ended December 31, 2005, the Funds highest quarterly total return was 5.28% for the quarter ended December 31, 2000, and its lowest quarterly total return was 2.66% for the quarter ended June 30, 1999. The year-to-date total return through the end of the most recent calendar quarter (December 31, 2005 to September 30, 2006) was 4.50% . For the 30 days ended August 31, 2006, the SEC yield and SEC tax-equivalent yield (assuming a combined state and federal income tax rate of 38.90%) for Class A shares were 3.78% and 6.19%, respectively, for Class B shares were 3.22% and 5.27%, respectively, and for Class C shares were 3.16% and 5.17%, respectively. A lower tax rate would result in lower tax-equivalent yields. For current yield information call 1-800-225-6265. One Five Ten Average Annual Total Return as of December 31, 2005 Year Years Years Class A Return Before Taxes 2.22% 4.14% 4.41% Class B Return Before Taxes 3.02% 4.09% 4.19% Class B Return After Taxes on Distributions 3.02% 4.08% 4.18% Class B Return After Taxes on Distributions and the Sale of Class B Shares 0.56% 4.13% 4.21% Lehman Brothers Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 3.51% 5.59% 5.71% These returns reflect the maximum sales charge for Class A (4.75%) and any applicable contingent deferred sales charge (CDSC) for Class B. The Lehman Brothers Municipal Bond Index is an unmanaged index of municipal bonds. Investors cannot invest directly in an index. (Source for Lehman Brothers Municipal Bond Index: Lipper Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Fund's current performance may be lower or higher than the quoted return. The Fund's performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using the highest historical individual federal income tax rate and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and may differ from those shown. After-tax returns are not relevant for shareholders who hold Fund shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class B shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and Sale of Fund Shares for a period may be greater than Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 6 Eaton Vance Kentucky Municipals Fund The Kentucky Funds investment objective is to provide current income exempt from regular federal income tax and Kentucky state personal income taxes. There are currently no Kentucky general obligations outstanding. Performance Information. The following bar chart and table provide information about the Kentucky Funds performance for each calendar year through December 31, 2005. The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to the performance of a national index of municipal bonds. No performance is shown for Class C shares because the Class had not commenced operations as of December 31, 2005. Returns in the table for Class B shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the ten years ended December 31, 2005, the Funds highest quarterly total return was 4.37% for the quarter ended December 31, 2000, and its lowest quarterly total return was 2.17% for the quarter ended March 31, 1996. The year-to-date total return through the end of the most recent calendar quarter (December 31, 2005 to September 30, 2006) was 3.38% . For the 30 days ended August 31, 2006, the SEC yield and SEC tax-equivalent yield (assuming a combined state and federal income tax rate of 38.90%) for Class A shares were 3.34% and 5.47%, respectively, for Class B shares were 2.77% and 4.53%, respectively, and for Class C shares were 2.77% and 4.53% . A lower tax rate would result in lower tax-equivalent yields. For current yield information call 1-800-225-6265. One Five Ten Average Annual Total Return as of December 31, 2005 Year Years Years Class A Return Before Taxes 1.57% 3.50% 4.09% Class B Return Before Taxes 2.42% 3.42% 3.85% Class B Return After Taxes on Distributions 2.46% 3.38% 3.82% Class B Return After Taxes on Distributions and the Sale of Class B Shares 0.27% 3.49% 3.88% Lehman Brothers Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 3.51% 5.59% 5.71% These returns reflect the maximum sales charge for Class A (4.75%) and any applicable contingent deferred sales charge (CDSC) for Class B. The Lehman Brothers Municipal Bond Index is an unmanaged index of municipal bonds. Investors cannot invest directly in an index. (Source for Lehman Brothers Municipal Bond Index: Lipper Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Fund's current performance may be lower or higher than the quoted return. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using the highest historical individual federal income tax rate and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and may differ from those shown. After-tax returns are not relevant for shareholders who hold Fund shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class B shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and Sale of Fund Shares for a period may be greater than Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 7 Eaton Vance Louisiana Municipals Fund The Louisiana Funds investment objective is to provide current income exempt from regular federal income tax and Louisiana state individual and corporate income taxes. Louisiana general obligations currently are rated A2, A and A by Moodys, S&P and Fitch, respectively. Performance Information. The following bar chart and table provide information about the Louisiana Funds performance for each calendar year through December 31, 2005. The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to the performance of a national index of municipal bonds. Returns in the table for Class B shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the ten years ended December 31, 2005, the Funds highest quarterly total return was 5.88% for the quarter ended December 31, 2000, and its lowest quarterly total return was 2.89% for the quarter ended March 31, 1996. The year-to-date total return through the end of the most recent calendar quarter (December 31, 2005 to September 30, 2006) was 4.86% . For the 30 days ended August 31, 2006, the SEC yield and SEC tax-equivalent yield (assuming a combined state and federal income tax rate of 38.90%) for Class A shares were 3.79% and 6.20%, respectively, and for Class B shares were 3.23% and 5.29%, respectively. A lower tax rate would result in lower tax-equivalent yields. For current yield information call 1-800-225-6265. One Five Ten Average Annual Total Return as of December 31, 2005 Year Years Years Class A Return Before Taxes 1.25% 4.30% 4.66% Class B Return Before Taxes 2.13% 4.23% 4.37% Class B Return After Taxes on Distributions 2.13% 4.22% 4.35% Class B Return After Taxes on Distributions and the Sale of Class B Shares 0.02% 4.22% 4.34% Lehman Brothers Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 3.51% 5.59% 5.71% These returns reflect the maximum sales charge for Class A (4.75%) and any applicable contingent deferred sales charge (CDSC) for Class B. The Lehman Brothers Municipal Bond Index is an unmanaged index of municipal bonds. Investors cannot invest directly in an index. (Source for Lehman Brothers Municipal Bond Index: Lipper Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Fund's current performance may be lower or higher than the quoted return. The Fund's performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using the highest historical individual federal income tax rate and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and may differ from those shown. After-tax returns are not relevant for shareholders who hold Fund shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class B shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and Sale of Fund Shares for a period may be greater than Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 8 Eaton Vance Maryland Municipals Fund The Maryland Funds investment objective is to provide current income exempt from regular federal income tax and Maryland state and local income taxes. Maryland general obligations currently are rated Aaa, AAA and AAA by Moodys, S&P and Fitch, respectively. Performance Information. The following bar chart and table provide information about the Maryland Funds performance for each calendar year through December 31, 2005. The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to the performance of a national index of municipal bonds. No performance is shown for Class C shares because the Class had not commenced operations as of December 31, 2005. Returns in the table for Class B shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the ten years ended December 31, 2005, the Funds highest quarterly total return was 4.65% for the quarter endedSeptember 30, 2002, and its lowest quarterly total return was 3.08% for the quarter ended June 30, 1999. The year-to-date total return through the end of the most recent calendar quarter (December 31, 2005 to September 30, 2006) was 4.54% . For the 30 days ended August 31, 2006, the SEC yield and SEC tax-equivalent yield (assuming a combined state and federal income tax rate of 38.09%) for Class A shares were 4.26% and 6.88%, respectively, for Class B shares were 3.72% and 6.01%, respectively, and for Class C shares were 3.69% and 5.96% . A lower tax rate would result in lower tax-equivalent yields. For current yield information call 1-800-225-6265. One Five Ten Average Annual Total Return as of December 31, 2005 Year Years Years Class A Return Before Taxes 0.33% 4.03% 4.15% Class B Return Before Taxes 1.26% 3.92% 3.88% Class B Return After Taxes on Distributions 1.26% 3.90% 3.85% Class B Return After Taxes on Distributions and the Sale of Class B Shares 0.53% 3.94% 3.89% Lehman Brothers Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 3.51% 5.59% 5.71% These returns reflect the maximum sales charge for Class A (4.75%) and any applicable contingent deferred sales charge (CDSC) for Class B. The Lehman Brothers Municipal Bond Index is an unmanaged index of municipal bonds. Investors cannot invest directly in an index. (Source for Lehman Brothers Municipal Bond Index: Lipper Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Fund's current performance may be lower or higher than the quoted return. The Fund's performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using the highest historical individual federal income tax rate and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and may differ from those shown. After-tax returns are not relevant for shareholders who hold Fund shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class B shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and Sale of Fund Shares for a period may be greater than Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 9 Eaton Vance Missouri Municipals Fund The Missouri Funds investment objective is to provide current income exempt from regular federal income tax and Missouri state personal income taxes. Missouri general obligations currently are rated Aaa, AAA and AAA by Moodys, S&P and Fitch, respectively. Performance Information. The following bar chart and table provide information about the Missouri Funds performance for each calendar year through December 31, 2005. The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to the performance of a national index of municipal bonds. No performance is shown for Class C shares because the Class had not commenced operations as of December 31, 2005. Returns in the table for Class B shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the ten years ended December 31, 2005, the Funds highest quarterly total return was 4.70% for the quarter ended December 31, 2000, and its lowest quarterly total return was 2.67% for the quarter ended March 31, 1996. The year-to-date total return through the end of the most recent calendar quarter (December 31, 2005 to September 30, 2006) was 4.07% . For the 30 days ended August 31, 2006, the SEC yield and SEC tax-equivalent yield (assuming a combined state and federal income tax rate of 38.90%) for Class A shares were 3.43% and 5.61%, respectively, for Class B shares were 2.86% and 4.68%, respectively, and for Class C shares were 2.81% and 4.60% . A lower tax rate would result in lower tax-equivalent yields. For current yield information call 1-800-225-6265. One Five Ten Average Annual Total Return as of December 31, 2005 Year Years Years Class A Return Before Taxes 0.97% 4.67% 4.83% Class B Return Before Taxes 1.83% 4.61% 4.54% Class B Return After Taxes on Distributions 1.84% 4.60% 4.53% Class B Return After Taxes on Distributions and the Sale of Class B Shares 0.16% 4.59% 4.51% Lehman Brothers Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 3.51% 5.59% 5.71% These returns reflect the maximum sales charge for Class A (4.75%) and any applicable contingent deferred sales charge (CDSC) for Class B. The Lehman Brothers Municipal Bond Index is an unmanaged index of municipal bonds. Investors cannot invest directly in an index. (Source for Lehman Brothers Municipal Bond Index: Lipper Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Fund's current performance may be lower or higher than the quoted return. The Fund's performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using the highest historical individual federal income tax rate and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and may differ from those shown. After-tax returns are not relevant for shareholders who hold Fund shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class B shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and Sale of Fund Shares for a period may be greater than Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 10 Eaton Vance North Carolina Municipals Fund The North Carolina Funds investment objective is to provide current income exempt from regular federal income tax and North Carolina state personal income taxes. North Carolina general obligations currently are rated Aa1, AAA and AAA by Moodys, S&P and Fitch, respectively. Performance Information. The following bar chart and table provide information about the North Carolina Funds performance for each calendar year through December 31, 2005. The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to the performance of a national index of municipal bonds. No performance is shown for Class C shares because the Class had not commenced operations as of December 31, 2005. Returns in the table for Class B shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the ten years ended December 31, 2005, the Funds highest quarterly total return was 4.08% for the quarter ended December 31, 2000, and its lowest quarterly total return was 2.54% for the quarter ended March 31, 1996. The year-to-date total return through the end of the most recent calendar quarter (December 31, 2005 to September 30, 2006) was 4.49% . For the 30 days ended August 31, 2006, the SEC yield and SEC tax-equivalent yield (assuming a combined state and federal income tax rate of 40.36%) for Class A shares were 3.54% and 5.94%, respectively, for Class B shares were 2.97% and 4.98%, respectively, and for Class C shares were 2.96% and 4.96% . A lower tax rate would result in lower tax-equivalent yields. For current yield information call 1-800-225-6265. One Five Ten Average Annual Total Return as of December 31, 2005 Year Years Years Class A Return Before Taxes 1.81% 3.30% 4.04% Class B Return Before Taxes 2.59% 3.21% 3.79% Class B Return After Taxes on Distributions 2.59% 3.19% 3.75% Class B Return After Taxes on Distributions and the Sale of Class B Shares 0.40% 3.31% 3.82% Lehman Brothers Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 3.51% 5.59% 5.71% These returns reflect the maximum sales charge for Class A (4.75%) and any applicable contingent deferred sales charge (CDSC) for Class B. The Lehman Brothers Municipal Bond Index is an unmanaged index of municipal bonds. Investors cannot invest directly in an index. (Source for Lehman Brothers Municipals Bond Index: Lipper Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Fund's current performance may be lower or higher than the quoted return. The Fund's performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using the highest historical individual federal income tax rate and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and may differ from those shown. After-tax returns are not relevant for shareholders who hold Fund shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class B shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and Sale of Fund Shares for a period may be greater than Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 11 Eaton Vance Oregon Municipals Fund The Oregon Funds investment objective is to provide current income exempt from regular federal income tax and Oregon state personal income taxes. Oregon general obligations currently are rated Aa3, AA- and AA- by Moodys, S&P and Fitch, respectively. Performance Information. The following bar chart and table provide information about the Oregon Funds performance for each calendar year through December 31, 2005. The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to the performance of a national index of municipal bonds. No performance is shown for Class C shares because the Class had not commenced operations as of December 31, 2005. Returns in the table for Class B shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the ten years ended December 31, 2005, the Funds highest quarterly total return was 3.60% for the quarter ended June 30, 2002, and its lowest quarterly total return was 2.35% for the quarter ended December 31, 1999. The year-to-date total return through the end of the most recent calendar quarter (December 31, 2005 to September 30, 2006) was 4.82% . For the 30 days ended August 31, 2006, the SEC yield and SEC tax-equivalent yield (assuming a combined state and federal income tax rate of 40.85%) for Class A shares were 3.86% and 6.53%, respectively, for Class B shares were 3.31% and 5.60%, respectively, and for Class C shares were 3.29% and 5.56%, respectively. A lower tax rate would result in lower tax-equivalent yields. For current yield information call 1-800-225-6265. One Five Ten Average Annual Total Return as of December 31, 2005 Year Years Years Class A Return Before Taxes 0.71% 4.00% 4.33% Class B Return Before Taxes 1.46% 3.94% 4.05% Class B Return After Taxes on Distributions 1.47% 3.93% 4.05% Class B Return After Taxes on Distributions and the Sale of Class B Shares 0.51% 4.02% 4.09% Lehman Brothers Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 3.51% 5.59% 5.71% These returns reflect the maximum sales charge for Class A (4.75%) and any applicable contingent deferred sales charge (CDSC) for Class B. The Lehman Brothers Municipal Bond Index is an unmanaged index of municipal bonds. Investors cannot invest directly in an index. (Source for Lehman Brothers Municipals Bond Index: Lipper Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Fund's current performance may be lower or higher than the quoted return. The Fund's performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using the highest historical individual federal income tax rate and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and may differ from those shown. After-tax returns are not relevant for shareholders who hold Fund shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class B shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and Sale of Fund Shares for a period may be greater than Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 12 Eaton Vance South Carolina Municipals Fund The South Carolina Funds investment objective is to provide current income exempt from regular federal income tax and South Carolina state personal income taxes. South Carolina general obligations currently are rated Aaa, AA+ and AAA, by Moodys, S&P and Fitch, respectively. Performance Information. The following bar chart and table provide information about the South Carolina Funds performance for each calendar year through December 31, 2005. The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to the performance of a national index of municipal bonds. No performance is shown for Class C shares because the Class had not commenced operations as of December 31, 2005. Returns in the table for Class B shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the ten years ended December 31, 2005, the Funds highest quarterly total return was 4.20% for the quarter ended December 31, 2000, and its lowest quarterly total return was 3.40% for the quarter ended June 30, 1999. The year-to-date total return through the end of the most recent calendar quarter (December 31, 2005 to September 30, 2006) was 5.29% . For the 30 days ended August 31, 2006, the SEC yield and SEC tax-equivalent yield (assuming a combined state and federal tax rate of 39.55%) for Class A shares were 3.79% and 6.27%, respectively, for Class B shares were 3.23% and 5.34%, respectively, and for Class C shares were 3.2% and 5.33% . A lower tax rate would result in lower tax-equivalent yields. For current yield information call 1-800-225-6265. One Five Ten Average Annual Total Return as of December 31, 2005 Year Years Years Class A Return Before Taxes 0.10% 5.15% 4.74% Class B Return Before Taxes 0.91% 5.12% 4.51% Class B Return After Taxes on Distributions 0.92% 5.11% 4.50% Class B Return After Taxes on Distributions and the Sale of Class B Shares 0.81% 5.02% 4.49% Lehman Brothers Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 3.51% 5.59% 5.71% These returns reflect the maximum sales charge for Class A (4.75%) and any applicable contingent deferred sales charge (CDSC) for Class B. The Lehman Brothers Municipal Bond Index is an unmanaged index of municipal bonds. Investors cannot invest directly in an index. (Source for Lehman Brothers Municipals Bond Index: Lipper Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Fund's current performance may be lower or higher than the quoted return. The Fund's performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using the highest historical individual federal income tax rate and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and may differ from those shown. After-tax returns are not relevant for shareholders who hold Fund shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class B shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and Sale of Fund Shares for a period may be greater than Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 13 Eaton Vance Tennessee Municipals Fund The Tennessee Funds investment objective is to provide current income exempt from regular federal income tax and Tennessee state personal income taxes. Tennessees general obligations currently are rated Aa2, AA+ and AA by Moodys, S&P and Fitch, respectively. Performance Information. The following bar chart and table provide information about the Tennessee Funds performance for each calendar year through December 31, 2005. The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to the performance of a national index of municipal bonds. No performance is shown for Class C shares because the Class had not commenced operations as of December 31, 2005. Returns in the table for Class B shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the ten years ended December 31, 2005, the Funds highest quarterly total return was 4.34% for the quarter ended September 30, 2002, and its lowest quarterly total return was 2.48% for the quarter ended March 31, 1996. The year-to-date total return through the end of the most recent calendar quarter (December 31, 2005 to September 30, 2006) was 4.04% . For the 30 days ended August 31, 2006, the SEC yield and SEC tax-equivalent yield (assuming a combined state and federal income tax rate of 38.90%) for Class A shares were 3.36% and 5.50%, respectively, for Class B shares were 2.78% and 4.55%, respectively, and for Class C shares were 2.76% and 4.52% . A lower tax rate would result in lower tax-equivalent yields. For current yield information call 1-800-225-6265. One Five Ten Average Annual Total Return as of December 31, 2005 Year Years Years Class A Return Before Taxes 1.93% 4.02% 4.58% Class B Return Before Taxes 2.74% 3.93% 4.28% Class B Return After Taxes on Distributions 2.78% 3.92% 4.28% Class B Return After Taxes on Distributions and the Sale of Class B Shares 0.53% 3.96% 4.27% Lehman Brothers Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 3.51% 5.59% 5.71% These returns reflect the maximum sales charge for Class A (4.75%) and any applicable contingent deferred sales charge (CDSC) for Class B. The Lehman Brothers Municipal Bond Index is an unmanaged index of municipal bonds. Investors cannot invest directly in an index. (Source for Lehman Brothers Municipals Bond Index: Lipper Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Fund's current performance may be lower or higher than the quoted return. The Fund's performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using the highest historical individual federal income tax rate and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and may differ from those shown. After-tax returns are not relevant for shareholders who hold Fund shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class B shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and Sale of Fund Shares for a period may be greater than Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 14 Eaton Vance Virginia Municipals Fund The Virginia Funds investment objective is to provide current income exempt from regular federal income tax and Virginia state personal income taxes. Virginia general obligations currently are rated Aaa, AAA and AAA by Moodys, S&P and Fitch, respectively. Performance Information. The following bar chart and table provide information about the Virginia Funds performance for each calendar year through December 31, 2005. The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to the performance of a national index of municipal bonds. No performance is shown for Class C shares because the Class had not commenced operations as of December 31, 2005. Returns in the table for Class B shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the ten years ended December 31, 2005, the Funds highest quarterly total return was 4.64% for the quarter ended December 31, 2000, and its lowest quarterly total return was 2.63% for the quarter ended March 31, 1996. The year-to-date total return through the end of the most recent calendar quarter (December 31, 2005 to September 30, 2006) was 4.89% . For the 30 days ended August 31, 2006, the SEC yield and SEC tax-equivalent yield (assuming a combined state and federal income tax rate of 38.74%) for Class A shares were 3.65 and 5.96%, respectively, for Class B shares were 3.09% and 5.04% and for Class C shares were 3.08% and 5.03%, respectively. A lower tax rate would result in lower tax-equivalent yields. For current yield information call 1-800-225-6265. One Five Ten Average Annual Total Return as of December 31, 2005 Year Years Years Class A Return Before Taxes 1.06% 4.13% 4.43% Class B Return Before Taxes 1.83% 4.06% 4.16% Class B Return After Taxes on Distributions 1.83% 4.04% 4.14% Class B Return After Taxes on Distributions and the Sale of Class B Shares 0.08% 4.05% 4.15% Lehman Brothers Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 3.51% 5.59% 5.71% These returns reflect the maximum sales charge for Class A (4.75%) and any applicable contingent deferred sales charge (CDSC) for Class B. The Lehman Brothers Municipal Bond Index is an unmanaged index of municipal bonds. Investors cannot invest directly in an index. (Source for Lehman Brothers Municipals Bond Index: Lipper Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Fund's current performance may be lower or higher than the quoted return. The Fund's performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using the highest historical individual federal income tax rate and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and may differ from those shown. After-tax returns are not relevant for shareholders who hold Fund shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class B shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and Sale of Fund Shares for a period may be greater than Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 15 Fund Fees and Expenses. These tables describe the fees and expenses that you may pay if you buy and hold shares. Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or time of redemption) None 5.00% 1.00% Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None None Exchange Fee None None None Annual Fund Operating Expenses (expenses that are deducted from Fund assets) . Alabama Fund Arkansas Fund Class A Class B Class C Class A Class B Class C Management Fees 0.29% 0.29% 0.29% Management Fees 0.27% 0.27% 0.27% Distribution and Service (12b-1) Fees 0.20% 0.95% 0.95% Distribution and Service (12b-1) Fees 0.20% 0.95% 0.95% Other Expenses (including interest expense of 0.09%)* 0
